Exhibit 10.7 [f10k_xsunx.htm#TableOfContents]

 

STOCK PURCHASE AGREEMENT AND REPRESENTATIONS

 

This stock purchase agreement ("Agreement"), along with the Signature Page and
Questionnaire attached hereto, and by this reference incorporated herein, is
made effective February 23, 2011 by and between XsunX, a Colorado corporation
("XsunX") and the purchaser(s) signatory hereto (“Private Purchaser”). XsunX has
received an offer to purchase certain shares of common voting stock ("Shares")
of XsunX by Private Purchaser, and XsunX and Private Purchaser agree as set
forth herein and represent to each other with regard thereto as follows:

 

1. XsunX is a duly organized Colorado corporation. The Articles of Incorporation
of XsunX were filed on February 25, 1997. XsunX is authorized by its Articles of
Incorporation to issue up to 500,000,000 shares of common voting stock, par
value $.00 per share, of which approximately 214,931,522 shares are outstanding
as of the date hereof.

 

2. Neither XsunX nor any of its officers, directors, employees, agents or
representatives have made any representation or statement of opinion regarding
the value of XsunX or the Shares, Private Purchaser is purchasing the Shares
purely on a speculative basis and confirms that Private Purchaser has been given
no reason to believe that Private Purchaser will receive any return on the
purchase of Shares.

 

3. Private Purchaser has offered to purchase the number of Shares at a price per
share set forth on the Signature Page and Questionnaire which is attached
hereto, incorporated herein, and made a part hereof, for a total purchase price
as set forth on the Signature Page and Questionnaire. The purchase price shall
be payable in cash or cash equivalent representing immediately available funds
to the satisfaction of XsunX. Private Purchaser shall pay the purchase price
prior to the issuance of the Shares. The Shares may be sold from authorized but
unissued shares of XsunX, or treasury shares held by XsunX.

 

4. Private Purchaser understands that Private Purchaser must bear the economic
risk of the investment for an indefinite period of time because the Shares will
be restricted and no public market will exist for the Shares. Private Purchaser
understands the speculative nature of investment in XsunX and that Private
Purchaser could lose Private Purchaser's entire purchase price payment.

 

5. Private Purchaser represents that it has been called to Private Purchaser's
attention that Private Purchaser's proposed investment in XsunX involves a high
degree of risk which may result in the loss of the total amount of that
investment.

 

6. Private Purchaser acknowledges that XsunX has made available to Private
Purchaser or Private Purchaser's personal advisors the opportunity to obtain any
and all information required to evaluate the merits and risks of purchase of the
Shares, and that, XsunX has, prior to the sale of the Shares, accorded Private
Purchaser and Private Purchaser's representative, if any, the opportunity to ask
questions and receive answers concerning the terms and conditions of the
proposed purchase and to obtain any additional information necessary to evaluate
the merits and risks of the purchase of the Shares.

 

7. Private Purchaser and (if applicable) Private Purchaser's personal advisors
and representatives have had an opportunity to ask questions of and receive
satisfactory answers from XsunX, or any person or persons acting on XsunX's
behalf, concerning the terms and conditions of Private Purchaser's proposed
investment in XsunX, and all such questions have been answered to the complete
satisfaction of Private Purchaser.

1

 

 

8. Private Purchaser represents that all of the information provided by Private
Purchaser or Private Purchaser's representatives to XsunX is true, correct,
accurate and current and that Private Purchaser is not subject to backup
withholding. Private Purchaser specifically represents that all of the
information provided on the Signature Page and Questionnaire is true, correct,
accurate and current.

 

9. The personal, business and financial information of Private Purchaser which
may have been provided to XsunX, if any, and in any form, is complete and
accurate, and presents a true statement of Private Purchaser's financial
condition.

 

10. Private Purchaser has adequate means of providing for Private Purchaser's
current needs and possible personal contingencies, and Private Purchaser has no
need in the foreseeable future to sell the Shares for which Private Purchaser
hereby subscribes. Private Purchaser is able to bear the economic risks of
Private Purchaser's purchase of Shares and, consequently, without limiting the
generality of the foregoing, Private Purchaser is able to hold Private
Purchaser's Shares for an indefinite period of time, and Private Purchaser has a
sufficient net worth to sustain a loss of Private Purchaser's entire investment
in XsunX in the event such loss should occur.

 

11. If Private Purchaser is an individual, Private Purchaser is 18 years of age
or older.

 

12. Private Purchaser understands that the Shares will not be transferable
except under limited circumstances.

 

13. Private Purchaser is acquiring the Shares for Private Purchaser's own
account for investment with no present intention of dividing Private Purchaser's
interest with others or of reselling or otherwise disposing of all or any
portion of the same. Private Purchaser shall not engage in a distribution of the
Shares.

 

14. Private Purchaser has such knowledge and experience in financial and
business matters that Private Purchaser is capable of evaluating the merits and
risks of an investment in XsunX or (if applicable) Private Purchaser and Private
Purchaser's representative, together, have such knowledge and experience in
financial and business matters that Private Purchaser and Private Purchaser's
representative are capable of evaluating the merits and risks of the prospective
investment in XsunX.

 

15. The Shares will be acquired for Private Purchaser's own account for
investment in a manner which would not require registration pursuant to the
provisions of the Act, as amended, and Private Purchaser does not now have any
reason to anticipate any change in Private Purchaser's circumstances or other
particular occasion or event which would cause Private Purchaser to sell or
otherwise dispose of the Shares.

 

16. Private Purchaser understands that the Commissioner of Corporations for the
State of California or the State of Colorado, or any other state
("Commissioner") has not or will not recommend or endorse a purchase of the
Shares.

 

17. Private Purchaser hereby represents and warrants that Private Purchaser's
total purchase of Shares shall not exceed 10% of Private Purchaser's net worth
(exclusive of principal residence, mortgage thereon, home furnishings and
automobiles).

 

18. Private Purchaser: (i) has a pre-existing personal or business relationship
with XsunX, its officers, directors or its Affiliates or representatives, and
(ii) meets those certain standards involving Private Purchaser's minimum net
worth and annual income as established by the California Commissioner of

2

 

 

Corporations relating to Private Purchaser's income and net worth, or is an
Accredited Investor as defined in rule 501 (a) of Regulation D as promulgated by
the Securities and Exchange Commission. The foregoing income and net worth is
considered to be indicative of Private Purchaser's ability to be sophisticated
regarding the proposed purchase of Shares.

 

19. Private Purchaser is not a member of FINRA or other self-regulatory agency
which would require prior approval of a purchase of the Shares.

 

20. Private Purchaser acknowledges that Private Purchaser understands the
meaning and legal consequences of the representations, warranties, and covenants
set forth herein, and that XsunX has relied on such representations, warranties
and covenants.

 

21. Private Purchaser acknowledges and understands that the Shares will be
subject to transfer and sale restrictions imposed pursuant to SEC Rule 144 of
the Rules promulgated under the Securities Act of 1933 (“Act”) and the
regulations promulgated thereunder. Private Purchaser shall comply with Rule 144
and with all policies and procedures established by XsunX with regard to Rule
144 matters. Private Purchaser acknowledges that XsunX or its attorneys or
transfer agent may require a restrictive legend on the certificate or
certificates representing the Shares pursuant to the restrictions on transfer of
the Shares imposed by Rule 144.

 

22. Notwithstanding anything in this Agreement to the contrary, the undersigned
acknowledges that: (i) the Shares are subject to restrictions on transfer or
sale imposed pursuant to Rule 144; (ii) this is a material inducement to the
Company with respect to the sale of Shares hereunder that without the prior
written consent of the Company the undersigned will not offer, pledge, sell,
transfer, or grant any option for the sale of the Shares prior to six (6) months
from the date of this Agreement; (iii) the Shares are being purchased in a
private transaction which is not part of a distribution of the Shares; (iv) the
undersigned intends to hold the Shares for the account of the undersigned and
does not intend to sell the shares as a part of a distribution or otherwise; and
(v) neither the undersigned nor the seller of the Shares is an underwriter for
purposes of Rule 144. A legend regarding the foregoing and Rule 144 restrictions
may be placed upon the certificate evidencing ownership of the Shares.

 

23. Private Purchaser acknowledges that Private Purchaser is aware that there
are substantial restrictions on the transferability of the Shares. Because the
Shares will not, and Private Purchaser has no right to require that the Shares,
be registered pursuant to the provisions of the Act or otherwise, Private
Purchaser agrees not to sell, transfer, assign, pledge, hypothecate or otherwise
dispose of any Shares unless such sale is exempt from such registration pursuant
to the provisions of the Act. Private Purchaser further acknowledges that unless
as provided for in this Agreement, XsunX has no obligation to assist Private
Purchaser in obtaining any exemption from any registration requirements imposed
by applicable law. Private Purchaser also acknowledges that Private Purchaser
shall be responsible for compliance with all conditions on transfer imposed by
the Commissioner or by the Securities and Exchange Commission (“SEC”).

 

24. Private Purchaser understands and agrees that the following restrictions and
limitations are applicable to Private Purchaser's purchase and any sale,
transfer, assignment, pledge, hypothecation or other disposition of Shares
pursuant to Section 4(2) of the Act and Regulation D promulgated pursuant
thereto:

 

24.1. Private Purchaser agrees that notwithstanding any other restrictions
placed on the sale or transfer of the Shares pursuant to this Agreement, Rule
144, or otherwise, the Shares shall not be sold,

3

 

 

pledged, hypothecated or otherwise disposed of unless the Shares are registered
pursuant to the Act and applicable state securities laws or are exempt there
from; and

 

24.2. A legend in substantially the following form may be placed on any
certificate(s) or other documents evidencing the Shares:

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR DOCUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT ONLY AND HAVE NOT BEEN REGISTERED PURSUANT TO THE PROVISIONS OF THE
SECURITIES ACT OF 1933 AS AMENDED ("ACT”), AND HAVE BEEN OFFERED AND SOLD IN
RELIANCE UPON THE EXEMPTION SET FORTH IN SECTIONS 4(1) OR 4(2) OF THE ACT AND
UPON RULE 504 OF REGULATION D PROMULGATED PURSUANT THERETO. WITHOUT SUCH
REGISTRATION, SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF, EXCEPT UPON DELIVERY TO XSUNX OF AN
OPINION OF COUNSEL SATISFACTORY TO XSUNX.

 

24.3. Contemporaneously with the execution of this Agreement, XsunX and the
Private Purchaser shall execute and deliver the Irrevocable Transfer Agent
Instructions, attached as Exhibit A hereto and incorporated herein by this
reference, to the transfer agent of the Company, and such Irrevocable Transfer
Agent Instructions shall be acknowledged and executed by the transfer agent.

 

25. Private Purchaser may not cancel, terminate, or revoke this Agreement, or
any agreement of Private Purchaser made hereunder, and this Agreement shall
survive the death, dissolution, or disability of Private Purchaser and shall be
binding upon the heirs, executors, administrators, successors and assigns of
Private Purchaser.

 

26. This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by all parties hereto.

 

27. This Agreement shall be enforced, governed and construed in all respects in
accordance with the laws of the State of California without giving effect to the
conflicts of laws provisions. Private Purchaser hereby agrees that any suit,
action or proceeding with respect to this Agreement, any amendments or any
replacements hereof, and any transactions relating hereto shall be brought in
the state courts of, or the federal courts in, the State of California, and
Private Purchaser hereby irrevocably consents and submits to the jurisdiction of
such courts for the purpose of any such suit, action or proceeding, and Private
Purchaser agrees that service of process on Private Purchaser in such suit,
action or proceeding may be made In accordance with the notice provisions of
this Agreement, In any such action, venue shall lie exclusively in Orange
County, California. Private Purchaser hereby waives, and agrees not to assert
against XsunX, or any successor assignee thereof, by way of motion, as a defense
or otherwise, in any such suit, action or proceeding, (i) any claim that Private
Purchaser is not personally subject to the jurisdiction of the above-named
courts or that property is exempt or immune from set-off, execution or
attachment either prior to judgment or in execution thereof, and (ii) to the
extent permitted by applicable law, any claim that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of suit, action
or proceeding is improper or that this Agreement or any amendments or any
replacements hereof may not be enforced in, or by such courts.

 

THE SHARES OFFERED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF CERTAIN STATES, AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON AN EXEMPTION FROM THE

4

 

 

REGISTRATION REQUIREMENTS OF THE ACT AND SUCH LAWS. THE SHARES HAVE NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY.

 

PRIVATE PURCHASER MAY BE REQUIRED TO HOLD THE SHARES INDEFINITELY UNLESS SUCH
SHARES ARE SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACTOF 1933 ("ACT") OR AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. NO SHARES MAY BE SOLD, ASSIGNED
OR OTHERWISE TRANSFERRED UNLESS XSUNX AND ITS LEGAL COUNSEL HAVE RECEIVED
EVIDENCE SATISFACTORY TO BOTH THAT SUCH TRANSFER DOES NOT INVOLVE A TRANSACTION
REQUIRING QUALIFICATION OR REGISTRATION UNDER STATE OR FEDERAL SECURITIES LAWS
AND IS IN COMPLIANCE WITH SUCH LAWS.

 

(SIGNATURES APPEAR ON FOLLOWING PAGES)

5

 

SIGNATURE PAGE AND QUESTIONAIRE TO STOCK PURCHASE AGREEMENT AMONG XSUNX, INC.
AND THE PRIVATE PURCHASER(S) NAMED BELOW

 

As applicable, the undersigned further represents and warrants as indicated
below by the undersigned's initials:

 

I. ACCREDITED INVESTOR STATUS

 

A. Individual investors: (Initial one or more of the following three
statements) 

 

1. ____ I certify that I am an accredited investor because I have had individual
income (exclusive of any income earned by my spouse) of more than US$200,000 in
each of the most recent two years and I reasonably expect to have an individual
income in excess of US$200,000 for the current year. 

 

2. ____ I certify that I am an accredited investor because I have had joint
income with my spouse in excess of US$300,000 in each of the two most recent
years and I reasonably expect to have joint income with my spouse in excess of
$300,000 for the current year. 

 

3. ____ I certify that I am an accredited investor because I have an individual
net worth, or my spouse and I have a joint net worth, in excess of
US$1,000,000. 

 

B. Partnerships, corporations, trusts or other entities: 

(Initial one of the following statements)

 



________ 1. The undersigned hereby certifies that it is an accredited investor
because it is:     



 

________ a. an employee benefit plan whose total assets exceed US$5,000,000;   

 

________ b. an employee benefit plan whose investment decisions are made by a
plan fiduciary which is either a bank, savings and loan association or an
insurance company (as defined in Section 3(a) of the Securities Act) or an
investment adviser registered as such under the Investment Advisers Acts of
1940;  

 

________ c. a self-directed employee benefit plan, including an Individual
Retirement Account, with investment decisions made solely by persons that are
accredited investors;  

 

________ d. an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended (the "IRC"), not formed for the specific
purpose of acquiring the Shares with total assets in excess of US$5,000,000;  

 

________ e. any corporation, partnership or Massachusetts or similar business
trust, not formed for the specific purpose of acquiring the Shares, with total
assets in excess of US$5,000,000; or  

 

________ f. a trust with total assets in excess of US$5,000,000, not formed for
the  

6

 

 

 specific purpose of acquiring the Shares, whose purchase is directed by a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of an investment in the
Shares.       

 

________ 2. The undersigned hereby certifies that it is an accredited investor
because it is an entity in which each of the equity owners qualifies as an
accredited investor under items A(1), (2) or (3) or item B(1) above.    

 

II. Indemnification. The undersigned agrees, to the fullest extent permitted
pursuant by law, to indemnify, defend, and hold harmless XsunX, Inc. and its
agents, representatives and employees from and against all liability, damage,
loss, cost and expense (including reasonable attorneys' fees) which they may
incur by reason of the failure of the undersigned to fulfill any of the terms or
conditions of the Agreement or this Signatory Page and Questionnaire, or by
reason of any inaccuracy or omission in the information furnished by the
undersigned herein or any breach of the representations and warranties made by
the undersigned herein, or in any document provided by the undersigned, directly
or indirectly, to XsunX, Inc.

 

III. Limitation on Short Sales and Hedging Transactions. Private Purchaser
agrees that beginning on the effective date of this Agreement, the Private
Purchaser and its agents, representatives and affiliates shall not in any manner
whatsoever enter into or effect, directly or indirectly, any (i) "short sale"
(as such term is defined in Section 242.200 of Regulation SHO of the 1934 Act)
of the Common Stock or (ii) hedging transaction, which establishes a net short
position with respect to the Common Stock.

 

IV. Offer and Purchase Price. Private Purchaser hereby offers to purchase One
Million Two Hundred Fifty Thousand (1,250,000) Shares of XsunX common stock at a
price per share of Four Cents ($0.04) for a total purchase price of Fifty
Thousand Dollars ($50,000.00 USD), the “Purchase Price”. Upon payment to the
account of XsunX as set forth herein, such 1,250,000 Shares shall be, validly
issued and be fully paid and nonassessable. TheShares shall be issued in
certificated form and shall bear the restrictive legend set forth in Section
24.2 above.



 

THE FOLLOWING SECTION MUST BE COMPLETED BY PRIVATE PURCHASER





 



Private Purchaser:  

 

Name (please print):

 

 

Social Security # (or Tax ID #):

 

 

Address (Including Zip Code):

 

 

Phone Number:

 

 

Fax Number:

 

 

Name in which shares should be issued:

 

 

Private Purchaser will hold title as follows:

 



 







7

 

 

{ } Community Property

{ } Joint Tenants with Right Survivorship

{ } Tenants in Common

{ } Individually

{ } Other: (Corporation, Trust, Etc., please indicate)*

 

*If Private Purchaser is an entity, the attached Certificate of Signatory must
also be completed.

 

Private Purchaser shall pay the purchase price by wire transfer of immediately
available funds to:

 

Beneficiary Name: XsunX, Inc.

 

Routing Transit #:

 

Acct Number:

 

Bank Name:

 

Tel:

 

IN WITNESS WHEREOF, subject to acceptance by the Company, Private Purchaser has
provided the foregoing warranties and undertaken the foregoing obligations and
the parties have executed this Agreement effective as of the date first set
forth above.

 

Private Purchaser: ________________________________

 

By: _______________________________

 

Print Name: ___________________________________

 

 

THIS PURCHASE OFFER IS ACCEPTED THIS _____ DAY OF _____________, 2011.

 

XsunX, Inc., a Colorado corporation

 

By:____________________________

Tom M. Djokovich

 

Its: CEO

 

 

8

 

 

 

CERTIFICATE OF SIGNATORY

 

(To be completed if Shares are being subscribed for by an entity)

 

I, ___________________________., am the ______________________________________
(the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Purchase Agreement and to purchase and hold the
Common Stock, and certify further that the Purchase Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.

 



IN WITNESS WHEREOF, I have set my hand this _________________________.



 

 

_______________________________________

(Signature)

9

 

EXHIBIT A

 

IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

Date: February 23, 2011

 

Mountain Share Transfer, Inc.

1625 Abilene Dr.

Broomfield, CO 80020

Tel: 303-460-1149

Fax: 303-438-9243

 

RE: XsunX, Inc.

 

Ladies and Gentlemen:

 

Reference is made to that certain Stock Purchase Agreement (the “Agreement”)
dated February 23, 2011 by and between XsunX, Inc., a Colorado corporation (the
“Company”), and _____________________ (the “Private Purchaser”). Pursuant to the
Agreement, the Company issued to the Private Purchaser 1,250,000 shares of the
Company’s common stock (the “Common Stock”). This letter shall serve as our
irrevocable authorization and direction to you relating to the Common Stock.

 

The Company hereby confirms, and the Transfer Agent hereby acknowledges, that in
the event legal counsel to the Company fails or refuses to issue an opinion of
counsel as required to issue the Common Stock free of restrictive legend within
five (5) days from submittal to the Company by Private Purchaser for such legend
modification as provided for within the terms of the Agreement, the Company
irrevocably and expressly authorizes counsel to the Private Purchaser to render
such opinion. The Transfer Agent shall accept and shall be entitled to rely on
such opinion, and shall have no liability for relying on such opinion, for the
purposes of issuing the Common Stock without restrictive legend.

 

The Company hereby confirms to the Transfer Agent and the Private Purchaser that
no instructions other than as contemplated herein will be given to the Transfer
Agent by the Company with respect to the Common Stock. The Company hereby
authorizes the Transfer Agent, and the Transfer Agent shall be obligated, to
disregard any contrary instructions received by or on behalf of the Company. The
Company hereby agrees that it shall not replace Transfer Agent as the Company’s
transfer agent without the prior written consent of the Private Purchaser, or
that a suitable replacement has agreed to serve as transfer agent and to be
bound by the terms and conditions of these Irrevocable Transfer Agent
Instructions.

 

Any attempt by Transfer Agent to resign as the Company’s transfer agent
hereunder shall not be effective until such time as the Company provides to the
Transfer Agent written notice that a suitable replacement has agreed to serve as
transfer agent and to be bound by the terms and conditions of these Irrevocable
Transfer Agent Instructions.

 

The Company and the Transfer Agent hereby acknowledge and confirm that complying
with the terms of these instructions does not and shall not prohibit the
Transfer Agent from satisfying any and all fiduciary responsibilities and duties
it may owe to the Company.

10

 

 

The Company and the Transfer Agent acknowledge that the Private Purchaser is
relying on the representations and covenants made by the Company and the
Transfer Agent herein, which are a material inducement to the Private Purchaser
in entering into the Agreement. The Company and the Transfer Agent further
acknowledge that without such representations and covenants of the Company and
the Transfer Agent made herein, the Private Purchaser would not have entered
into the Agreement. Therefore, in the event of a breach or threatened breach by
a party hereto, including, without limitation, the attempted termination of the
agency relationship created by this instrument, the Private Purchaser shall be
entitled, in addition to all other rights or remedies, to an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of these Irrevocable Transfer Agent Instructions.

 

All provisions of these instructions assume compliance by all Parties with all
applicable federal and state laws, rules, and regulations.

 

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.

 



THE COMPANY:   THE PURCHASER:       XsunX, INC.,                       By: Tom
M. Djokovich   By: Its: CEO   Its:



 

 

THE FOREGOING INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO BY THE TRANSFER AGENT:

 

Mountain Share Transfer, Inc.



 



    Dated:   By:         Its:        



 

 

 

